          Case 1:18-cv-01091-RP Document 143 Filed 04/06/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

Bahia Amawi,                              §
                                          §
        Plaintiff                         §                        Case No. 1:18-cv-1091-RP
                                          §
v.                                        §                        consolidated with:
                                          §
Pflugerville Independent School District, §                        Case No. 1:18-cv-1100-RP
et. al.                                   §
                                          §
        Defendants                        §

                  JOINT STIPULATION REGARDING FEES AND COSTS

        COME NOW Plaintiffs Zachary Abdelhadi and Obinna Dennar, Defendant Trustees of

the Klein Independent School District, in the name of the Klein Independent School District

(“KISD”), and Defendant Trustees of the Lewisville Independent School District, in the name of

the Lewisville Independent School District (“LISD”), and file this Joint Stipulation Regarding

Fees and Costs.

        On March 31, 2021, the Court entered an Order granting in part and denying in part

Plaintiffs Abdelhadi and Dennar’s Opposed Motion for Attorneys’ Fees. Dkt. 142. Plaintiffs

Abdelhadi and Dennar, the only Plaintiffs in this litigation to assert claims against KISD and

LISD, did not seek, and do not seek, attorneys’ fees and costs from KISD or LISD in this

litigation. See Dkt. 126-1 at 9 n.2 (noting that Plaintiffs sought fees against only the State and

excluded from their Motion for Attorneys’ Fees time spent on issues raised by other parties and

applied an additional 10% reduction in fees out of an abundance of caution).

        Plaintiffs Abdelhadi and Dennar stipulate that the Order [Dkt. 142] awards attorneys’

fees and costs against Defendant Ken Paxton, Texas Attorney General, only, and awards no

attorneys’ fees or costs against KISD or LISD.


Joint Stipulation Regarding Fees and Costs
29058/29057/695376                                                                         Page | 1
          Case 1:18-cv-01091-RP Document 143 Filed 04/06/21 Page 2 of 3




                                             Respectfully submitted,

                                              /s/ Francisco J. Valenzuela
                                             THOMAS P. BRANDT
                                               State Bar No. 02883500
                                               tbrandt@fhmbk.com
                                             FRANCISCO J. VALENZUELA
                                               State Bar No. 24056464
                                               fvalenzuela@fhmbk.com
                                             LAURA O’LEARY
                                               State Bar No. 24072262
                                               loleary@fhmbk.com

                                             FANNING HARPER MARTINSON
                                               BRANDT & KUTCHIN, P.C.
                                             Two Energy Square
                                             4849 Greenville Ave., Suite 1300
                                             Dallas, Texas 75206
                                             (214) 369-1300 (office)
                                             (214) 987-9649 (telecopier)

                                             COUNSEL FOR DEFENDANT LEWISVILLE
                                             INDEPENDENT SCHOOL DISTRICT AND KLEIN
                                             INDEPENDENT SCHOOL DISTRICT

                                             /s/ Edgar Saldivar___________
                                             Edgar Saldivar, TX Bar No. 24038188
                                             Thomas Buser-Clancy, TX Bar No. 24078344
                                             Andre Segura, TX Bar No. 24107112
                                             ACLU Foundation of Texas, Inc.
                                             P.O. Box 8306
                                             Houston, TX 77288
                                             (713) 325-7011 (Telephone)
                                             (713) 942-8966 (Fax)
                                             esaldivar@aclutx.org
                                             tbuser-clancy@aclutx.org
                                             asegura@aclutx.org

                                             COUNSEL FOR PLAINTIFFS
                                             ZACHARY ABDELHADI AND OBINNA DENNAR




Joint Stipulation Regarding Fees and Costs
29058/29057/695376                                                                  Page | 2
          Case 1:18-cv-01091-RP Document 143 Filed 04/06/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE

       This is to certify that on the 6th day of April, 2021, I electronically filed the foregoing
document with the clerk of the Court for the United States District Court, Western District of
Texas, using the electronic case filing system of the Court, and served this document on all
attorneys of record in accordance with Rule 5 of the Federal Rules of Civil Procedure.

                                              /s/ Francisco J. Valenzuela
                                             FRANCISCO J. VALENZUELA




Joint Stipulation Regarding Fees and Costs
29058/29057/695376                                                                         Page | 3
